Exhibit 10.2

 

Form Of Global Dealer Agreement

 

THIS GLOBAL DEALER AGREEMENT is made on October 6, 2014

 

Among:

 

(1)                                 SIMON PROPERTY GROUP, L.P., as issuer of
Notes (as defined in Clause 9 hereof) (“SPG LP”) and guarantor (the “Guarantor”)
of ECP Notes (as defined in Clause 9 hereof) issued by CP 2 (as defined below);

 

(2)                                 Simon CP 2, a corporate partnership limited
by shares (société en commandite par actions) incorporated under the laws of the
Grand Duchy of Luxembourg, in the process of registration with the Luxembourg
Register of Commerce and Companies (Registre de commerce et des sociétés,
Luxembourg) and having its registered office at 6, rue Eugène Ruppert, L-2453
Luxembourg, Grand-Duchy of Luxembourg (“CP 2”, and together with SPG LP, the
“Issuers,” and individually, an “Issuer”);

 

(3)                                 [ARRANGER] as arranger (in such capacity,
the “Arranger”);

 

(4)                                 [ECP DEALER 1], [ECP DEALER 2] and [ECP
DEALER 3], as dealers for the ECP Notes to be issued under the Programme; and

 

(5)                                 [USCP DEALER 1] and [USCP DEALER 2] as
dealers for the USCP Notes (as defined in Clause 9 hereof) to be issued under
the Programme.

 

This Global Dealer Agreement (“Agreement”) sets forth the understandings among
the Issuers, the Guarantor, the Arranger and each Dealer in connection with any
issuance and sale by the Issuer of Notes to or through a Dealer.

 

Certain terms used in this Agreement are defined in Clause 9 hereof.

 

1.                                      Issue

 

1.1                               Subject to the terms hereof, the Issuers may
issue and sell Notes to or through the applicable Dealers from time to time at
such prices and upon such terms as the relevant Issuer and the relevant Dealer
may agree, provided that no Issuer has, or shall have, any obligation to sell
Notes to any Dealer or permit any Dealer to arrange any sale of Notes for the
account of such Issuer, except as agreed, and no Dealer has, or shall have, any
obligation to purchase Notes from any Issuer or to arrange any sales of Notes
for the account of any Issuer, except as agreed, and provided further that only
ECP Dealers may purchase or arrange for the purchase of ECP Notes and only SPG
LP may issue, and only USCP Dealers may purchase or arrange for the purchase of,
USCP Notes.

 

The parties hereto agree that in any case where any Dealer purchases Notes from
any Issuer, such Notes will be purchased or sold by the Dealer in reliance on
the representations, warranties, covenants, and agreements of such Issuer and,
if such Notes are guaranteed, the Guarantor contained herein or made pursuant
hereto and on the terms and conditions and in the manner provided herein.

 

Each Issuer acknowledges that a Dealer may resell Notes purchased by such
Dealer.  The tenor of each Note shall not be less than the Minimum Term
specified in the Programme Summary (or such shorter term as may be practicable
and as such Issuer and the relevant Dealer(s) may agree) nor greater than the
Maximum Term specified in the Programme Summary, calculated from and including
the Issue Date of such Note to but excluding the maturity date thereof.  Notes
shall be issued in denominations of at least the Minimum
Denomination(s) specified in the Programme Summary.

 

Each issue of ECP Notes having the same Issue Date, maturity date and basis,
currency, denomination and yield will be represented by an ECP Global Note
having the aggregate principal amount of such issue, as agreed between the
relevant Issuer and the relevant ECP Dealer.  Each issue of USCP Notes will be
represented by a DTC Master Note and will have such aggregate principal amount
as may be agreed between SPG LP and the relevant USCP Dealer.  In the event that
the USCP Notes of any issue bear a fixed

 

--------------------------------------------------------------------------------


 

or floating rate of interest, the DTC Master Note will be supplemented by a
statement of terms with respect to such USCP Notes that is executed by SPG LP.

 

1.2                               If any Issuer and any Dealer shall agree on
the terms of the purchase of any Note by such Dealer or the sale of any Note
arranged by such Dealer (including agreement with respect to the Issue Date,
maturity date and basis, currency, denomination, yield, aggregate principal
amount and purchase price and appropriate compensation for such Dealer’s
services hereunder), then:

 

1.2.1                     such Issuer shall instruct the relevant Agent to issue
such Note and deliver it in accordance with the terms of the relevant Agency
Agreement;

 

1.2.2                     the purchaser of such Note shall make payment of the
purchase price of such Note on the Issue Date, either directly or through the
relevant Dealer, less any compensation for such Dealer:

 

(a)                                 in the case of an ECP Note denominated in
Dollars, by transfer of funds settled through the New York Clearing House
Interbank Payments System (or such other same-day value funds as at the time
shall be customary for the settlement in New York City of international banking
transactions denominated in Dollars) to such account in New York City
denominated in Dollars as the ECP Agent shall from time to time have specified
for this purpose (or in such other manner as may be agreed upon from time to
time by such Issuer, the ECP Agent and such ECP Dealer); or

 

(b)                                 in the case of an ECP Note denominated in
euro, by transfer of funds settled through the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System to such account of
the ECP Agent denominated in euro as the ECP Agent shall have specified for this
purpose (or in such other manner as may be agreed upon from time to time by such
Issuer, the ECP Agent and such ECP Dealer); or

 

(c)                                  in all other cases in relation to an issue
of ECP Notes, by transfer of freely transferable and immediately available funds
in the relevant currency to such account of the ECP Agent at such bank in the
principal domestic financial centre for such currency as the ECP Agent shall
have specified for this purpose (or in such other manner as may be agreed upon
from time to time by such Issuer, the ECP Agent and such ECP Dealer); or

 

(d)                                 in the case of a USCP Note, by transfer of
funds in Dollars to the account of the USCP Agent settled in accordance with the
USCP Agency Agreement; and

 

(e)                                  such Dealer shall notify the relevant Agent
and such Issuer of the payment and delivery instructions applicable to such Note
through [Redacted] for Securities-Issuing and Paying Agent, such notification to
be received in sufficient time and in any event no later than: (i) for ECP
Notes, (x) 10.00 a.m. (London time) one business day in London prior to the
proposed Issue Date (in the case of Notes denominated in Dollars, euro and
Canadian Dollars); or (y) 5.00 p.m. (London time) two business days in London
prior to the proposed Issue Date (in the case of Notes denominated in currencies
other than Dollars, euro and Canadian Dollars); (ii) for USCP Notes, such time
or date as may be provided in the USCP Agency Agreement; or (iii) such other
time as may be agreed between such Agent and such Dealer to enable such Agent to
deliver such Note or Notes as contemplated in the relevant Agency Agreement on
its Issue Date.

 

1.3                               If for any reason (including, without
limitation, the failure of the relevant trade) a Note agreed to be issued
pursuant to Clause 1.1 is not to be issued, each of the relevant Issuer and the
relevant Dealer shall immediately notify the relevant Agent thereof.

 

1.4                               Except as otherwise agreed, in the event any
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make pay the purchase price of a Note (or a portion thereof) on
the Issue Date, such

 

2

--------------------------------------------------------------------------------


 

Dealer shall promptly notify the relevant Issuer, and if such Dealer has
theretofore paid such Issuer for such Note, such Issuer will promptly return
such funds to such Dealer against its return of such Note to such Issuer, in the
case of a definitive Note, or upon notice of such failure in the case of a
global Note.  If such failure occurred for any reason other than default by such
Dealer, such Issuer shall reimburse such Dealer on an equitable basis for such
Dealer’s loss of the use of such funds for the period such funds were credited
to such Issuer’s account.

 

1.5                               For the purposes of calculating the Maximum
Amount, the principal amount of any outstanding Note denominated in any currency
other than Dollars shall be taken as the Dollar equivalent of such principal
amount as at the date of the agreement for such Note or Notes then to be issued,
provided that in calculating the principal amount of Notes outstanding on any
date there shall be disregarded Notes which mature on such date.

 

The Issuers and the Guarantor may increase the Maximum Amount by giving at least
ten London and New York business days’ notice in writing, substantially in the
form set out in Schedule 4, to each of the Dealers and the Agents.  Issues after
such increase will not take effect until the Dealers have received the documents
listed in such notice (if required by the Dealers), in each case in form and
substance acceptable to each Dealer.

 

1.6                               If Notes are to be issued that bear a floating
rate of interest, the relevant Issuer will at its sole option (unless otherwise
agreed between such Issuer and the relevant Dealer at or prior to the time that
the agreement to issue such Notes is made) appoint either the relevant Dealer or
the relevant Agent (subject to the consent of the relevant Dealer or the such
Agent, as the case may be) or some other person to be the calculation agent in
respect of such Notes.

 

If a Dealer is to be the calculation agent, its appointment as such shall be on
the terms of the form of agreement set out in Schedule 6, and such Dealer will
be deemed to have entered into an agreement in such form for a particular
calculation if it is specifically named as calculation agent in the relevant
Note.

 

If the calculation agent is not a Dealer, that person shall execute (if it has
not already done so) an agreement substantially in the form of the agreement set
out in Schedule 6 and the appointment of that person shall be on the terms of
that agreement.

 

1.7                               It is a condition of the issue of any ECP
Notes denominated in a currency other than Dollars in respect of which
particular laws, guidelines, regulations, restrictions or reporting requirements
apply that:

 

(i)            such ECP Notes are only issued in circumstances which comply with
such laws, guidelines, regulations, restrictions or reporting requirements from
time to time; and

 

(ii)           each issue of ECP Notes will also be conditional upon the
relevant currency being freely transferable and freely convertible into Dollars,
and any related amendments required by the relevant Dealer or the relevant
Issuer having been made to this Agreement and/or the ECP Agency Agreement.

 

1.8                               The parties acknowledge that the ECP Dealers
may from time to time propose to the Issuers the issue of ECP Notes denominated
in currencies other than those mentioned in the Information Memorandum, subject
always to Clause 1.7.

 

1.9                               The parties acknowledge that the ECP Notes
issued under the Programme may be denominated in any currency, subject to
compliance with all applicable legal and regulatory requirements.  USCP Notes
issued under the Programme may only be denominated in Dollars.

 

1.10                        The parties acknowledge that printed Notes in
definitive form will be issued only in the circumstances contemplated by the ECP
Global Notes and the Letter of Representations, as applicable.

 

3

--------------------------------------------------------------------------------


 

2.                                      Representations and Warranties

 

2.1                               Each of the Issuers and the Guarantor (other
than, in the case of (iv) or (v) below, with respect to Notes not guaranteed by
the Guarantor) represents and warrants to each Dealer on:

 

(i)            the date of this Agreement;

 

(ii)           each date upon which the Maximum Amount is increased;

 

(iii)          each date upon which the Information Memorandum is amended or
supplemented;

 

(iv)          each Trade Date; and

 

(v)           each Issue Date,

 

that:

 

2.1.1                     each of:

 

(a)                                 the establishment of the Programme and the
execution, delivery and performance by it of the Agreements to which it is party
and any Notes or the Guarantee, as applicable, issued by it,

 

(b)                                 the entering into and performance by it of
any agreement for the sale of Notes reached pursuant to Clause 1.1,

 

(c)                                  the issue and sale of Notes by each Issuer
(in the case of clauses (i), (ii) and (iii) above) and by the relevant Issuer on
each Trade Date and Issue Date of Notes issued by such Issuer (in the case of
clauses (iv) and (v) above), and

 

(d)                                 the issuance of the Guarantee by the
Guarantor in respect of ECP Notes issued by CP 2,

 

has been duly authorised by all necessary action of the relevant Issuer and/or
the Guarantor, as the case may be, and the same constitute, or, in the case of
Notes, when issued in accordance with the relevant Agency Agreement, will
constitute, valid and binding obligations of such Issuer (in the case of Notes
issued by it) or the Guarantor (in the case of the Guarantee of ECP Notes issued
by CP 2), as the case may be, enforceable against it in accordance with their
respective terms except as enforcement thereof may be limited by bankruptcy,
insolvency and other similar laws affecting the rights of creditors generally
and by general principles of equity and further except to the extent that rights
to indemnification and contribution contained therein may be limited by
applicable law or public policy, and the same will not infringe any of the
provisions of the limited partnership agreement or limited liability company
agreement, as the case may be, of such Issuer or the Guarantor, as the case may
be, and will not contravene any law or regulation to which it or any of its
assets is subject, nor will the same contravene any order, writ, injunction,
decree or judgment to which it or any of its assets is subject or result in the
breach of any term of, or cause a default under, any contract or instrument to
which it is a party or by which it or any of its assets may be bound nor result
in the imposition of any mortgage, charge, pledge, lien or other security
interest over its property, assets or business except, with respect to each of
the foregoing, where such infringement, contravention, breach, default or
imposition would both (i) not reasonably be expected to be material in the
context of an issue of Notes and (ii) not materially and adversely affect the
ability of (x) SPG LP to perform its obligations under its USCP or ECP Notes or,
if ECP Notes are guaranteed by it, the Guarantee or any Agreement to which it is
a party, or (y) CP 2 to perform its obligations under its ECP Notes or any other
Agreement to which it is a party other than obligations thereunder guaranteed by
the Guarantor under the Guarantee or in respect of which SPG LP is expressly
liable under the terms thereof;

 

4

--------------------------------------------------------------------------------


 

2.1.2                     It is duly organized and validly existing as a limited
partnership or limited liability company, as the case may be, in good standing
under the laws of its organization (to the extent applicable) and has full
limited partnership or limited liability company, as the case may be, power and
capacity to execute and deliver each of the Agreements to which it is a party
and to undertake and to perform the obligations expressed to be assumed by it
therein;

 

2.1.3                     each Note will, on issue of such Note, constitute a
direct, unconditional, unsubordinated and unsecured obligation of the relevant
Issuer and will, on issue, rank without any preference amongst all Notes issued
by such Issuer and at least pari passu with all of such Issuer’s other present
and future unsecured and unsubordinated obligations, other than any obligation
preferred by mandatory provisions of applicable law;

 

2.1.4                     all consents, authorisations, licences or approvals of
and registrations and filings with any governmental or regulatory authority
required to be obtained by it in connection with the issue, offer or sale of
Notes by such Issuer, the issuance of the Guarantee  by the Guarantor and/or the
execution, delivery or performance by such Issuer or the Guarantor of their
respective obligations under the Notes, the Guarantee and/or any Agreement have
been obtained and are in full force and effect or, in the case of an issue of
Notes, will be obtained and will be in full force and effect on the Issue Date
of such Notes, and copies thereof have been supplied or, in the case of an issue
of Notes, will have been supplied to the relevant Dealer on or prior to the
Issue Date of such Notes;

 

2.1.5                     the Information Memorandum does not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they were made, not misleading;

 

2.1.6                     the most recent audited annual consolidated financial
statements of SPG LP and its subsidiaries contained in the Information
Memorandum were prepared in accordance with the requirements of law and with
accounting principles generally accepted in the United States consistently
applied and they present fairly the consolidated financial condition of SPG LP
and its subsidiaries as at the date indicated (the “applicable date”) and of the
consolidated results of the operations of SPG LP and its subsidiaries for the
fiscal year ended on the applicable date, and since the date of the most recent
balance sheet contained in the Information Memorandum, there has been no
material adverse change in the condition (financial or otherwise), earnings,
assets, business affairs or business prospects of Simon Property Group, Inc.
(“SPG”), any subsidiary of SPG, SPG LP or any subsidiary of SPG LP (other than
any Property Partnership (as defined below)) (collectively, the “SPG Group”)
taken as a whole or of any entity that owns real property and that is owned by
the SPG Group or in which SPG directly or indirectly holds an interest
(“Property”) or any direct interest in any Property (“Property Partnerships”)
that, taken as a whole, would be material to the SPG Group;

 

2.1.7                     except as disclosed in the Information Memorandum,
(a) there is no litigation, arbitration or governmental proceeding pending or,
to the knowledge of SPG LP, threatened against or affecting SPG LP or any of its
subsidiaries which either (i) might result in a material adverse change in the
condition (financial or otherwise), earnings, assets, business affairs or
business prospects of the SPG Group taken as a whole or of any Property
Partnership that, taken as a whole, would be material to the SPG Group taken as
a whole or (ii) might materially and adversely affect the ability of (A) SPG LP
to perform its obligations under its USCP or ECP Notes or, if the ECP Notes are
guaranteed by it, the Guarantee or any Agreement to which it is a party and the
transactions contemplated thereby or (B) CP 2 to perform its obligations under
its ECP Notes or any other Agreement to which it is a party other than
obligations thereunder guaranteed by the Guarantor under the Guarantee or in
respect of which SPG LP is expressly liable under the terms thereof and (b) SPG
LP is not in default in respect of any recourse material indebtedness for
borrowed money where such default has remained unremedied for the duration of
any applicable grace period(s);

 

2.1.8                     except where already communicated in writing to the
relevant address for notices given by the relevant Dealer(s) (provided that, in
the case of the representations and warranties made pursuant

 

5

--------------------------------------------------------------------------------


 

to Clauses 2.1(iv) and (v) above, such disclosure has been so made prior to the
relevant Trade Date), there has been no downgrading, nor any notice to SPG LP of
any intended downgrading, in the short term debt rating accorded to SPG LP by
Standard + Poor’s Rating Services, a Division of the McGraw-Hill Companies Inc.,
and/or Moody’s Investors Service, Inc., and SPG LP is not aware that any such
rating is listed on “Creditwatch” or has been announced to be under formal
review by any such rating agency;

 

2.1.9                     the principal amount of all outstanding Notes on the
Issue Date of any Note does not and will not exceed the Maximum Amount set out
in the Programme Summary (as increased from time to time pursuant to Clause
1.5);

 

2.1.10              it is not required by any law or regulation or any relevant
taxing authority in the United States of America, in the case of SPG LP and CP
2, or Luxembourg, in the case of CP 2, to make any deduction or withholding from
any payment due under any Notes, the Guarantee and/or any Agreement for or on
account of any income, registration, transfer or turnover taxes, customs or
other charges, duties or taxes of any kind, in each case, imposed by any such
applicable jurisdiction, provided that, in the future, the registration of any
Notes, the Guarantee and/or any Agreement with the Administration de
l’enregistrement et des Domaines may be requested in case of legal proceedings
before a Luxembourg court or when any Notes, the Guarantee and/or any Agreement
have to be produced before an official Luxembourg authority;

 

2.1.11              the offer and sale of the Notes in the manner contemplated
by this Agreement do not require registration of (a) the USCP Notes under the
Securities Act pursuant to the exemption from registration contained in
Section 4(a)(2) thereof, and no indenture in respect of the USCP Notes is
required to be qualified under the Trust Indenture Act, assuming that the offer
and sale of the USCP Notes are made by the USCP Dealers in accordance with
Clause 4.4 and the restrictions of Part II of Schedule 2 hereto, or (b) the ECP
Notes under the Securities Act pursuant to Regulation S;

 

2.1.12              SPG LP is not, and as a result of any issue of Notes or the
receipt or application of the proceeds thereof will not be, required to register
as an investment company under the Investment Company Act;

 

2.1.13              neither the relevant Issuer nor any of its subsidiaries or
other affiliates (as defined in Rule 501 under the Securities Act), nor any
person acting on their behalf (other than the Dealers, as to whom no
representation is made), has engaged in any directed selling efforts with
respect to the ECP Notes, and each of them has complied with the offering
restrictions requirement of Regulation S with respect to its ECP Notes (terms
used in this sub-Clause have the meanings given to them by Regulation S under
the Securities Act);

 

2.1.14              neither SPG LP nor any of its subsidiaries or other
affiliates, nor any person acting on their behalf (other than the Dealers, as to
whom no representation is made), has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with any offer or sale of the USCP Notes in the United
States;

 

2.1.15              neither the relevant Issuer nor any of its subsidiaries or
other affiliates, nor any person acting on their behalf (other than the Dealers,
as to whom no representation is made), has taken any action that would result in
the integration of the Notes with any other offering of securities in a manner
that would require the registration of offers and sales of the Notes under the
Securities Act;

 

2.1.16              no securities of SPG LP of the same class (within the
meaning of Rule 144A(d)(3) under the Securities Act) as the USCP Notes are or,
as of their Issue Date, will be (i) listed on a national securities exchange in
the United States which is registered under the Exchange Act, or (ii) quoted in
any automated inter-dealer quotation system in the United States;

 

6

--------------------------------------------------------------------------------


 

2.1.17              the proceeds of the sale of the USCP Notes are not currently
contemplated to be used for the purpose of buying, carrying or trading
securities within the meaning of Regulation T and the interpretations thereunder
by the Board of Governors of the Federal Reserve System;

 

2.1.18              neither SPG LP nor, to its knowledge, any other member of
the SPG Group or any Property Partnership owned and controlled by one or more
members of the SPG Group, nor any director, officer, agent, employee or other
person associated with or acting on behalf of SPG LP or any other member of SPG
Group or any Property Partnership owned and controlled by one or more members of
the SPG Group, has:  used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or any
similar law, rule or regulation of any applicable jurisdiction; or made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment;

 

2.1.19              the operations of SPG LP and each other member of the SPG
Group and the Property Partnerships owned and controlled by one or more members
of the SPG Group are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving SPG LP or any other member of the
SPG Group or any Property Partnership owned and controlled by one or more
members of the SPG Group with respect to the Money Laundering Laws is pending
or, to the best knowledge of SPG LP, threatened;

 

2.1.20              neither SPG LP nor any other member of the SPG Group or any
Property Partnership owned and controlled by one or more members of the SPG
Group, nor, to the knowledge of SPG LP, any director, officer, agent, employee
or affiliate of SPG LP or any other member of the SPG Group or any Property
Partnership owned and controlled by one or more members of the SPG Group, is
(i) currently subject to any sanctions administered by the United States
Government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”)), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”) or (ii) currently located, organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory; and the relevant
Issuer will not directly or indirectly use the net proceeds of the sale of the
Notes, or lend, contribute or otherwise make available such net proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any Sanctions;

 

2.1.21              there is no stamp or documentary tax or other charge imposed
by any governmental agency having jurisdiction over CP 2 in connection with the
execution, delivery, issuance, payment, performance, enforcement or introduction
into evidence in a court of Luxembourg of this Agreement, the ECP Agency
Agreement or any Note issued by it save as disclosed in Clause 2.1.24;

 

2.1.22              the choice of New York law to govern this Agreement, the ECP
Agency Agreement and the Notes issued by CP 2 is, subject to mandatory
Luxembourg law provisions, under the laws of Luxembourg, a valid and effective
choice of law, and the submission by CP 2 under Clause 8.2 to the jurisdiction
of the U.S. federal courts and the courts of the State of New York, in each case
located in the Borough of Manhattan, the City and State of New York, is valid
and binding upon CP 2 under the laws of Luxembourg;

 

2.1.23              any final judgment rendered by any court referred to in
Clause 8.2 in an action to enforce the obligations of CP 2 under this Agreement,
the ECP Agency Agreement or the Notes issued by it is capable of being enforced
in the courts of the grand Duchy of Luxembourg, subject to the applicable
exequatur procedure as set out in the Luxembourg New Civil Procedure Code;

 

7

--------------------------------------------------------------------------------


 

2.1.24              as a condition to the admissibility in evidence of this
Agreement, the ECP Agency Agreement or the ECP Notes issued by CP 2 in the
courts of Luxembourg, it is not necessary that this Agreement, the ECP Agency
Agreement or such ECP Notes be filed or recorded with any court or other
authority.  The registration of this Agreement, the ECP Agency Agreement or the
ECP Notes issued by CP 2 with the Luxembourg Administration de l’Enregistrement
et des Domaines may be required in the case of legal proceedings being brought
before the Luxembourg courts or, in the case that this Agreement, the ECP Agency
Agreement or ECP Notes issued by CP 2, must be produced before an official
Luxembourg authority or referred to in a public deed.  The registration of such
documents can also be done voluntarily.  A nominal registration duty or an ad
valorem duty may be payable, depending on the nature of the document to be
registered.  If registration is so required, the Luxembourg courts or the
official Luxembourg authority may require that this Agreement, the ECP Agency
Agreement or the ECP Notes issued by CP 2 and/or any judgment obtained in a
foreign court must be translated into French or German; and

 

2.1.25              under the laws of Luxembourg, neither CP 2 nor any of its
revenues, assets or properties has any right of immunity from service of process
or from the jurisdiction of competent courts of Luxembourg in connection with
any suit, action or proceeding, attachment prior to judgment, attachment in aid
of execution of a judgment or execution of a judgment or from any other legal
process with respect to its obligations under this Agreement, the ECP Agency
Agreement or ECP Notes issued by it.

 

2.2                               SPG LP represents that it is not currently
issuing commercial paper in the United States market in reliance upon the
exemption provided by Section 3(a)(3) of the Securities Act and agrees that, if
it shall issue commercial paper after the date hereof in reliance upon such
exemption, (a) the proceeds from the sale of any commercial paper issued in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act
will be segregated from the proceeds of the sale of any USCP Notes issued by it
in reliance upon the exemption provided by Section 4(a)(2) of the Securities Act
by being placed in a separate account, (b) it will institute appropriate
procedures to ensure that the offers and sales of commercial paper issued by it
pursuant to the Section 3(a)(3) exemption will not be integrated with offerings
and sales of Notes issued by it pursuant to the Section 4(a)(2) exemption in a
manner that would require the registration of offers and sales of the USCP Notes
under the Securities Act and (c) it will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper in the United
States.

 

2.3                               SPG LP agrees that (except as permitted by
Clause 2.2 or as approved by the Dealers), as long as USCP Notes are being
offered for sale by the Dealers as contemplated hereby and until at least six
months after the offer of USCP Notes hereunder has been terminated, neither it
nor any person acting on its behalf will offer USCP Notes or any substantially
similar security of it for sale to, or solicit offers to buy any such security
from, any person other than a Dealer, it being understood that such agreement is
made with a view to bringing the offer and sale of the USCP Notes within the
exemption provided by Section 4(a)(2) of the Securities Act and shall survive
any termination of this Agreement.

 

3.                                      Undertakings of the Issuers and the
Guarantor

 

3.1                               If while this Agreement is in effect, an event
occurs which would render any of the representations and warranties set out in
Clause 2.1 immediately, or with the lapse of time, untrue or incorrect in any
material respect or otherwise would be material to holders of Notes, the
relevant Issuer and, if such Notes are ECP Notes issued by CP 2, the Guarantor
will inform such Dealer in writing as soon as practicable of the occurrence of
such event.  In either case, such Dealer shall inform such Issuer and, if
applicable, the Guarantor in writing without any undue delay whether it wishes
to continue or discontinue the issuance and delivery of any Notes remaining to
be settled.  In the event that (i) the Issuers and the Guarantor determine to
continue to offer Notes under this Agreement or (ii) any Dealer notifies the
relevant Issuer and, if applicable, the Guarantor that it is then holding Notes
in inventory that were purchased from such Issuer, the Issuers or the relevant
Issuers, as the case may be, and, if applicable, the Guarantor shall promptly
either confirm to the Dealers, in the case of clause (i) above, or such Dealer,
in the case of clause (ii) above, that the representation and warranty contained
in sub-Clause 2.1.5 is true and accurate on the date of such confirmation or
supplement or amend the Information Memorandum so that the representation and

 

8

--------------------------------------------------------------------------------


 

warranty contained in sub-Clause 2.1.5 is true and accurate as at the date such
supplement or amendment is delivered to the Dealers and such Issuer and, if
applicable, the Guarantor shall make such supplement or amendment available to
the Dealers.

 

3.2                               The relevant Issuer and, if the Notes related
to the applicable Claim are ECP Notes issued by CP 2, the Guarantor undertake
that they shall indemnify and hold harmless on demand each Indemnitee against
such Claim, imposed upon, incurred by or asserted against the Indemnitees
arising out of or based upon:

 

(a)                                 any allegation that the Information
Memorandum included (as of any relevant time) or includes an untrue statement of
a material fact or omitted (as of any relevant time) or omits to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(b)                                 arising out of or based upon the breach or
alleged breach by such Issuer or, if applicable, the Guarantor of any agreement,
covenant or representation made in or pursuant to this Agreement;

 

(c)                                  Notes not being issued for any reason,
other than as a result of the failure of any Dealer to pay for the Notes it had
agreed to purchase as principal;

 

(d)                                 the failure by the relevant Issuer to make
due payment under its Notes (unless, in the case of ECP Notes issued by CP 2,
such payment is made by the Guarantor) or by the Guarantor to make due payment
under the Guarantee in accordance with its terms.

 

The relevant Issuer and, if the Notes related to the applicable Claim are ECP
Notes issued by CP 2, the Guarantor, jointly and severally, agree to reimburse
each Indemnitee for all expenses (including reasonable fees of external counsel)
as they are incurred by it in connection with investigating or defending such
Claim in respect of which such indemnification may be sought (whether or not it
is a party to any such proceedings).

 

In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Clause is held to be unavailable
or insufficient to hold harmless each Indemnitee, although applicable in
accordance with the terms of this Clause, the relevant Issuer and, if the Notes
related to the applicable Claim are ECP Notes issued by CP 2, the Guarantor,
jointly and severally, shall contribute to the aggregate costs incurred by the
relevant Dealer in connection with such Claim in the proportion of the proceeds
received by such Issuer from the sale of the Note or Notes to which such Claims
relate, on the one hand, and the commissions and fees earned by such Dealer with
respect to such Note(s), on the other; provided, however, that such contribution
by such Issuer and, if applicable, the Guarantor, collectively, shall be in an
amount such that the aggregate costs incurred by such Dealer do not exceed the
aggregate of the commissions and fees earned by such Dealer hereunder with
respect to such Note(s).

 

Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
relevant Issuer or, if the Notes related to such Claim are ECP Notes issued by
CP 2, the Guarantor, notify such Issuer and, if applicable, the Guarantor in
writing of the existence thereof, provided that (i) the omission so to notify
such Issuer and the Guarantor will not relieve either of them from any liability
which they may have hereunder unless and except to the extent they did not
otherwise learn of such Claim and such failure results in prejudice to, or the
forfeiture by, either of them of substantial rights and defences, and (ii) the
omission to notify such Issuer and the Guarantor will not relieve either of them
from liability which it may have to an Indemnitee otherwise than on account of
this Clause.

 

In the event that any Claim is made against any Indemnitee, the relevant Issuer
and, if the Notes related to such Claim are ECP Notes issued by CP 2, the
Guarantor will be entitled to participate therein, and to the extent that they
may elect by written notice delivered to the Indemnitee, to assume the defence
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in such Claim include both the Indemnitee and such Issuer or,
if applicable, the Guarantor, and the Indemnitee shall have

 

9

--------------------------------------------------------------------------------


 

reasonably concluded that there may be legal defences available to it which are
different from or additional to those available to such Issuer or, if
applicable, the Guarantor, such Issuer and, if applicable,  the Guarantor shall
not have the right to direct the defence of such Claim on behalf of such
Indemnitee, and the Indemnitee shall have the right to select separate counsel
to assert such legal defences on behalf of such Indemnitee.

 

Upon receipt of notice from the relevant Issuer and, if the Notes related to the
applicable Claim are ECP Notes issued by CP 2, the Guarantor to such Indemnitee
of their election so to assume the defence of such Claim and approval by the
Indemnitee of counsel (which shall not be unreasonably withheld), neither any
Issuer nor the Guarantor will be liable to such Indemnitee for expenses incurred
thereafter by the Indemnitee in connection with the defence thereof (other than
reasonable costs of investigation) unless (i) the Indemnitee shall have employed
separate counsel in connection with the assertion of legal defences in
accordance with the proviso to the next preceding paragraph (it being
understood, however, that neither any Issuer nor the Guarantor shall be liable
for the expenses of more than one separate counsel (in addition to any local
counsel in the jurisdiction in which any Claim is brought), approved by the
relevant Dealer (which shall not be unreasonably withheld), representing the
Indemnitee who is party to such Claim), (ii) neither any Issuer nor the
Guarantor shall have employed counsel reasonably satisfactory to the Indemnitee
to represent the Indemnitee within a reasonable time after notice of existence
of the Claim, or (iii) the relevant Issuer and, if applicable, the Guarantor
have authorised in writing the employment of counsel for the Indemnitee.

 

The indemnity, reimbursement and contribution obligations of the relevant Issuer
and, if applicable, the Guarantor hereunder shall be in addition to any other
liability such Issuer and, if applicable, the Guarantor may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of such Issuer, the Guarantor, if
applicable, and any Indemnitee.

 

The relevant Issuer and, if the Notes related to the applicable Claim are ECP
Notes issued by CP 2, the Guarantor agree that, without the relevant Dealer’s
prior written consent, they will not settle, compromise or consent to the entry
of any judgment in such Claim in respect of which indemnification may be sought
under the indemnification provision of this Agreement (whether or not such
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent includes an unconditional release
of each Indemnitee from all liability arising out of such Claim.

 

3.3                               The Issuers and the Guarantor, jointly and
severally, undertake that they shall:

 

(a)                                 pay, or reimburse the Arranger for,
reasonable and documented out-of-pocket costs and expenses (including value
added tax and any other similar taxes or duties thereon and fees and
disbursements of counsel to the Arranger) as and when incurred by the Arranger
in connection with the preparation, negotiation, printing, execution and
delivery of this Agreement and all documents contemplated by this Agreement;

 

(b)                                 pay, or reimburse each Dealer for,
reasonable and documented out-of-pocket costs and expenses (including value
added tax and any other similar taxes or duties thereon and fees and
disbursements of counsel to such Dealer) as and when incurred by such Dealer in
connection with the enforcement of its rights after a breach by the relevant
Issuer or the Guarantor, as the case may be, or reasonable protection (in
circumstances where a breach would otherwise occur) of such Dealer’s rights
under this Agreement and all documents contemplated by this Agreement; and

 

(c)                                  pay all stamp, registration and other
similar taxes and duties (including any interest thereon or in connection
therewith) which may be payable in any relevant jurisdiction upon or in
connection with the creation and issue of any Notes or, if applicable, the
Guarantee and the execution, delivery and performance of any Notes, the
Guarantee or any Agreement.

 

3.4                               The Issuers and the Guarantor undertake that
they shall promptly notify each Dealer of any change in the identity of or the
offices of an Agent, not later than ten days prior to the making of any such
change.

 

10

--------------------------------------------------------------------------------


 

3.5                               The Issuers and the Guarantor will give each
Dealer prompt notice (but in any event prior to the Trade Date for any
subsequent issue of Notes) of any amendment to, modification of, or waiver with
respect to, the Notes, the Guarantee or any Agreement, including a complete copy
of any such amendment, modification or waiver.

 

3.6                               The Issuers and the Guarantor shall take such
steps as are required of them to ensure that any laws and regulations or
requirements of any governmental agency, authority or institution which may from
time to time be applicable to any of them in respect of any Note or the
Guarantee shall be observed and complied with in all material respects.

 

3.7                               Each Issuer undertakes that neither it, nor
any of its subsidiaries or other affiliates, nor any person acting on their
behalf (other than the Dealers, as to whom no undertaking is made), will engage
in any directed selling efforts with respect to its ECP Notes, and each Issuer
will comply with the offering restrictions requirement of Regulation S with
respect to its ECP Notes.  Terms used in this Clause have the meanings given to
them by Regulation S under the Securities Act.

 

3.8                               Each Issuer undertakes that neither it nor any
of its subsidiaries or other affiliates, nor any person acting on their behalf
(other than the Dealers, as to whom no undertaking is made), will, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of offers and
sales of its Notes or the issuance of the Guarantee under the Securities Act.

 

3.9                               So long as any USCP Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act and
SPG LP is not then subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act or exempt from such reporting pursuant to
Rule 12g3-2(b) thereunder, SPG LP will furnish to each holder or beneficial
owner of USCP Notes and to any prospective purchaser of such USCP Notes, upon
the request of such holder, beneficial owner or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.

 

3.10                        SPG LP will qualify any USCP Notes  for offer and
sale under the applicable securities or “blue sky” laws of any State of the
United States as the USCP Dealers shall reasonably request, provided that SPG LP
shall not be obligated to file any general consent to service of process or to
qualify or register as a foreign partnership or as a dealer in any U.S.
jurisdiction in which it is not so qualified or registered or subject itself to
taxation in respect of doing business in any U.S. jurisdiction in which it is
not otherwise so subject.

 

3.11                        Each of the Issuers and the Guarantor undertakes to
conduct its affairs in such a manner as will ensure that it is not required to
register as an investment company under the Investment Company Act.

 

3.12                        In the event that SPG LP determines to use the
proceeds of the sale of USCP Notes for the purpose of buying, carrying or
trading securities, whether in connection with an acquisition of another company
or otherwise, SPG LP shall give the USCP Dealers at least five business days’
prior written notice to that effect.  SPG LP shall also give the USCP Dealers
prompt notice of the actual date that it commences to purchase securities with
the proceeds of the sale of USCP Notes.

 

3.13                        In the event that any USCP Note offered or to be
offered by a Dealer would be ineligible for resale under Rule 144A, SPG LP shall
promptly notify such Dealer (by telephone, confirmed in writing) of such fact
and shall promptly (but in any event not later than the Trade Date of any
subsequently issued USCP Notes) prepare and deliver to such Dealer an amendment
or supplement to the Information Memorandum describing the USCP Notes that are
ineligible, the reason for such ineligibility and any other relevant information
relating thereto.

 

3.14                        If the issue of the ECP Notes would otherwise
constitute a contravention of Section 19 of the FSMA, the relevant Issuer will
issue such ECP Notes only if the following conditions apply:

 

(a)                                 the relevant Dealer represents, warrants and
covenants in the terms set out in Section 3 of Part I of Schedule 2; and

 

11

--------------------------------------------------------------------------------


 

(b)                                 the stated maturity value of each such ECP
Note is not less than £100,000 (or an amount of equivalent value denominated
wholly or partly in a currency other than Sterling), and no part of any ECP Note
may be transferred unless the stated maturity value of that part is not less
than £100,000 (or such equivalent amount).

 

3.15                        All payments under the ECP Notes and the Guarantee
will be made without withholding of or deduction for or on account of any
present or future taxes, duties, assessments or governmental charges of
whatsoever nature imposed or levied by or on behalf of the United States of
America, in the case of SPG LP and CP 2, or Luxembourg, in the case of CP 2 (the
“Relevant Jurisdiction”), and/or in any such instance any political sub-division
thereof or by any authority therein or thereof having power to tax unless the
relevant Issuer or the Guarantor, as the case may be, is compelled by law or is
required pursuant to an agreement with a taxing authority to withhold or deduct
any such taxes, duties, assessments or governmental charges. In the event that
any such withholding or deduction is made, the relevant Issuer and, in the case
of ECP Notes issued by CP 2, the Guarantor, jointly and severally, will pay such
additional amounts as may be necessary in order that the net amounts receivable
by the holder of the ECP Notes after such withholding or deduction shall equal
the respective amounts which would have been receivable in respect of the ECP
Notes in the absence of such withholding or deduction, except that no such
additional amounts shall be payable to the holder of any ECP Notes:

 

(a)                                 who is liable to such duties, taxes,
assessments or governmental charges in respect of the ECP Notes by reason of the
holder having some personal or business connection with the Relevant
Jurisdiction otherwise than by reason only of his holding the ECP Notes;

 

(b)                                 presented for payment more than 30 days
after the Relevant Date (“Relevant Date” meaning whichever is the later of the
date on which the moneys in respect of the ECP Notes first become due and
payable and, if the full amount of the moneys payable on such date has not been
received by the ECP Agent on or prior to such date, the date on which such
moneys shall have been so received) except to the extent that the holder of the
ECP Notes would have been entitled to such additional amounts if payment had
been made on the last day of such period of 30 days;

 

(c)                                  where such withholding or deduction is
imposed on a payment to an individual and is required to be made pursuant to
European Council Directive 2003/48/EC or any other Directive implementing the
conclusions of the ECOFIN Council meeting of 26 - 27 November 2000 on the
taxation of savings income or any law implementing or complying with, or
introduced in order to conform to, such Directive;

 

(d)                                 in respect of any estate, inheritance, gift,
sales, transfer or personal property tax or any similar tax, assessment, or
governmental charge; and

 

(e)                                  in respect of any Taxes that are payable
otherwise than by withholding from a payment on the ECP Notes.

 

The Issuers and the Guarantor are authorised to withhold or deduct from amounts
payable under the ECP Notes and the Guarantee, respectively, where such
withholding or deduction is imposed pursuant to Sections 1471-1474 of the U.S.
Internal Revenue Code (FATCA), an agreement with a taxing authority entered into
in connection with FATCA, an intergovernmental agreement entered into in
furtherance of FATCA, or any non-U.S. laws, rules and regulations implementing
such an agreement. Neither any Issuer nor the Guarantor will be required to make
any payment of additional amounts for or on account of any withholding tax
deducted by it in compliance with FATCA.

 

3.16                        SPG LP represents warrants and undertakes on the
terms set out in Part II of Schedule 2 hereto.

 

3.17                        Each of CP 2 and the Guarantor, jointly and
severally, agrees to indemnify and hold harmless each ECP Dealer and holder of
ECP Notes payable in a currency other than United States dollars (the “Payment
Currency”) that are issued from time to time by CP 2, as the case may be,
against any loss incurred by such ECP Dealer or holder, as applicable, as a
result of any judgment or order being given or made by a

 

12

--------------------------------------------------------------------------------


 

U.S. court for any amount due hereunder or under such ECP Notes, as applicable,
and such judgment or order being expressed and paid in U.S. dollars (the
“Judgment Currency”) and as a result of any variation as between (i) the rate of
exchange at which the Payment Currency is converted into the Judgment Currency
for the purpose of such judgment or order, and (ii) the rate of exchange at
which such ECP Dealer or holder, as applicable, is able to purchase the Payment
Currency with the amount of Judgment Currency actually received by such ECP
Dealer or holder, as applicable.  The forgoing indemnify shall constitute
separate and independent obligations of CP 2 and the Guarantor and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid.  The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

 

4.                                      Dealers’ Undertakings

 

4.1                               Each ECP Dealer represents, warrants and
undertakes on the terms set out in Part I of Schedule 2 hereto.  Each USCP
Dealer represents, warrants and undertakes on the terms set out in Part II of
Schedule 2 hereto.

 

4.2                               The obligations of each Dealer contained in
this Agreement are several.

 

4.3                               After receipt by the USCP Dealers of a notice
from SPG LP pursuant to Clause 3.12 confirming that it has commenced to purchase
securities with the proceeds of the sale of USCP Notes, in the event that any
USCP Dealer purchases USCP Notes as principal and does not resell such USCP
Notes on the day it receives such notice, to the extent necessary to comply with
Regulation T and the interpretations thereunder, such USCP Dealer will sell such
USCP Notes either (i) only to offerees it reasonably believes to be QIBs or to
QIBs it reasonably believes are acting for other QIBs, in each case in
accordance with Rule 144A or (ii) in any other manner which would not cause a
violation of Regulation T and the interpretations thereunder.

 

4.4                               Prior to the applicable Trade Date, each USCP
Dealer shall furnish or shall have furnished to each purchaser of USCP Notes for
which it has acted as the USCP Dealer a copy of the then-current Information
Memorandum unless such purchaser has previously received a copy of such
Information Memorandum.

 

5.                                      Authority to Distribute Documents

 

Subject to Clause 4.1 above, the Issuers and the Guarantor hereby authorise each
Dealer to circulate copies of the then-current Information Memorandum, and to
make oral statements consistent with the then-current Information Memorandum
and/or with written information received from an appropriate representative of
SPG LP for dissemination to investors in the Notes, to purchasers or potential
purchasers of Notes unless and until the appointment of such Dealer is
terminated in accordance with Clause 7.1.

 

6.                                      Conditions Precedent

 

6.1                               The Issuers and, the Guarantor agree to
deliver, or cause to be delivered, to each Dealer, prior to the first issue of
Notes under the Programme, each of the documents set out in Schedule 1 in form,
substance and number satisfactory to the Dealers.

 

6.2                               In relation to each issue of Notes, it shall
be a condition precedent to the issue and sale thereof by the relevant Issuer:

 

(a)                                 the representations and warranties of such
Issuer and, if such Notes are ECP Notes issued by CP 2, the Guarantor contained
in Clause 2 above are true and correct on the related Trade Date and Issue Date;

 

(b)                                 there is no breach of the obligations of
such Issuer or, if applicable, the Guarantor under such Notes, the Guarantee or
any Agreement; and

 

13

--------------------------------------------------------------------------------


 

(c)                                  the aggregate principal amount of the Notes
to be issued, when added to the aggregate principal amount of all Notes
outstanding under the Programme on the proposed Issue Date (excluding for this
purpose any Notes which mature on such Issue Date), shall not exceed the Maximum
Amount.

 

7.                                      Termination and Appointment

 

7.1                               The Issuers and the Guarantor may terminate
the appointment of any Dealer, and any Dealer may resign, on not less than one
day’s written notice to such Dealer or the Issuers and the Guarantor, as the
case may be.  The Issuers and the Guarantor shall promptly inform the other
Dealers and the Agents of any such termination or resignation.  Termination as
aforesaid shall not affect any rights or obligations which have accrued at the
time of termination or which accrue thereafter in relation to any act or
omission which occurred prior to such time.

 

7.2                               Nothing in this Agreement shall prevent the
Issuers and the Guarantor from appointing one or more additional Dealers (either
for a particular issue of Notes or as a Dealer to the Programme) upon the terms
of this Agreement, provided that any additional Dealer shall have first
confirmed acceptance of its appointment upon such terms in writing to the
Issuers and the Guarantor in substantially the form of the letter set out in
Schedule 5, whereupon it shall become a party to this Agreement vested with all
the authority, rights, powers, duties and obligations as if originally named as
a Dealer hereunder as set out in such letter.  The Issuers and the Guarantor
shall promptly inform the other Dealers (except in the case of the appointment
of Dealer for a particular issue of Notes only) and the Agents of any such
appointment.  The Issuers and the Guarantor hereby agree to supply to such
additional Dealer, upon such appointment, copies of the condition precedent
documents specified in Schedule 1 (if requested by such additional Dealer),
including, if necessary, reliance letters in respect of opinion of counsel.

 

8.                                      Law and Jurisdiction

 

8.1                               This Agreement, any agreement reached pursuant
to Clause 1.1, the Notes and the Guarantee are governed by, and shall be
construed in accordance with, the laws of the State of New York.  The
application of the provisions set out in articles 86 to 94-8 of the Luxembourg
law on commercial companies dated August 10, 1915, as amended, is excluded.

 

8.2                               Each of the Issuers and the Guarantor
irrevocably agrees that the U.S. federal courts and the courts of the State of
New York, in each case located in the Borough of Manhattan, the City and State
of New York, have non-exclusive jurisdiction to settle any disputes or determine
any proceedings (respectively, “Disputes” and “Proceedings”) which may arise out
of or in connection with this Agreement or any agreement reached by it pursuant
to Clause 1.1 and that accordingly any Proceeding or Dispute so arising may be
brought in any of such courts.  Nothing herein contained shall limit the right
of any Dealer to take Proceedings in any other court of competent jurisdiction,
nor shall the taking of Proceedings in any one or more jurisdictions preclude
the taking of Proceedings in any other jurisdiction, whether concurrently or
not, if and to the extent permitted by law. Each of the Issuers and the
Guarantor agrees that any suit, action or proceeding brought by it against a
USCP Dealer or the Arranger in connection with or arising out of this Agreement
or the USCP Notes or the offer and sale of the USCP Notes shall be brought
solely in the U.S. federal courts and the courts of the State of New York, in
each case located in the Borough of Manhattan, the City and State of New York.

 

8.3                               Each of the Issuers and the Guarantor
irrevocably waives any objection which it might now or hereafter have to the
courts described in Clause 8.2 being nominated as the forum to hear and
determine any Proceedings and to settle any Disputes, and agrees not to claim
that any such court is not a convenient or appropriate forum.

 

8.4                               CP 2 agrees that the process by which any
Proceedings in the State of New York are begun may be served on it by being
delivered to SPG LP.  If SPG LP is not or ceases to be effectively appointed to
accept service of process of behalf of CP 2, then CP 2 shall appoint a further
person in the Borough of Manhattan, The City of New York and the State of New
York to accept service of process on its behalf.  Nothing in this Clause shall
affect the right of any Dealer to serve process in any other manner permitted by
law.

 

14

--------------------------------------------------------------------------------


 

8.5                               To the extent that CP 2 or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to it, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Agreement or any agreement reached by it pursuant to Clause
1.1, from the giving of any relief in any thereof, from set off or counterclaim,
from the jurisdiction of any court, from service of process, from attachment
upon or prior to judgment, from attachment in aid or execution of judgment, or
from execution of judgment, or other legal process or proceeding for the giving
of any relief or for the enforcement of any judgment, in any jurisdiction in
which any Proceeding may at any time be commenced, with respect to its
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement or any agreement reached by it pursuant to Clause
1.1, then CP 2 irrevocably and unconditionally waives, and agrees for the
benefit of the Dealers not to plead or claim, any such immunity, and consents to
such relief and enforcement.

 

9.                                      Definitions and Interpretation

 

9.1                               In this Agreement:

 

“Agency Agreements” means the ECP Agency Agreement and/or the USCP Agency
Agreement;

 

“Agents” means the ECP Agent and/or the USCP Agent and each of them an “Agent”;

 

“Agreements” means this Agreement, any agreement reached pursuant to Clause 1.1
and/or the Agency Agreements;

 

“Claim” means any and all liabilities, penalties, suits, causes of action,
losses, damages, claims, costs and expenses (including, without limitation, fees
and disbursements of counsel) or judgments of whatever kind of nature;

 

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme;

 

“Dealers” means the ECP Dealers and/or the USCP Dealers;

 

“Disclosure Documents” means, at any particular date, (a) SPG LP’s most recent
annual report on Form 10-K filed with the SEC, (b) each report on Form 10-Q
filed by SPG LP with the SEC since the date of such Form 10-K, (c) each report
on Form 8-K filed (and not merely furnished) by SPG LP with the SEC since the
date of the balance sheet included in the aforementioned Form 10-K and (d) any
proxy statement filed with the SEC by SPG LP under Section 14 of the Exchange
Act in the applicable year, in each case except to the extent modified or
superseded in the future by information in the Information Memorandum or other
Disclosure Documents, provided that for purposes of the representations and
warranties made pursuant to Clauses 2.1(iv) and (v), the Disclosure Documents
means the Disclosure Documents as of the Trade Date (including any supplements
or amendments made on or prior to that date) and not including any subsequent
revision, supplement or amendment to, or incorporation of information in, the
Disclosure Documents;

 

“Dollar Equivalent” means on any day:

 

(a)                                 in relation to any Dollar Note, the
principal amount of such Note; and

 

(b)                                 in relation to any Note denominated or to be
denominated in any other currency, the amount in Dollars which would be required
to purchase the principal amount of such Note as expressed in such other
currency at the spot rate of exchange for the purchase of such other currency
with Dollars quoted by the ECP Agent at or about 11.00 a.m.  (London time) on
such day;

 

“Dollar Note” means a Note denominated in Dollars;

 

15

--------------------------------------------------------------------------------


 

“Dollars” or “U.S.$” denotes United States dollars;

 

“DTC” means The Depository Trust Company;

 

“DTC Master Note” means a master note registered in the name of DTC or its
nominee representing USCP Notes issued in book-entry form through the facilities
of DTC;

 

“ECP Agency Agreement” means the note agency agreement in respect to ECP Notes,
dated as of October 6, 2014, among the Issuers, the Guarantor and the ECP Agent,
providing for the issuance of and payment on the ECP Notes;

 

“ECP Agent” means [ECP AGENT], acting as issuing and paying agent for ECP Notes,
and any successor or additional agent appointed by the Issuers and the Guarantor
in accordance with the ECP Agency Agreement;

 

“ECP Dealer” means each institution specified as an ECP Dealer in the Programme
Summary together with any additional institution or institutions appointed as
such pursuant to Clause 7.2 but excluding in each case any institution or
institutions whose appointment as such has been terminated, or whose resignation
has become effective, pursuant to Clause 7.1;

 

“ECP Definitive Note” means a security printed ECP Note issued by any Issuer in
definitive bearer form;

 

“ECP Global Note” means an ECP Note in global bearer form (certificate global
aux porteurs), representing an issue of promissory notes of like terms issued by
any Issuer from time to time pursuant to the ECP Agency Agreement;

 

“ECP Note” means a Note of any Issuer issued pursuant to the ECP Agency
Agreement and sold to non-U.S. persons in offshore transactions within the
meaning of, and pursuant to, Regulation S, with a maximum term of not more than
183 days;

 

“euro”, “EUR” or “€” denotes the single currency of those Member States of the
European Union participating in European economic and monetary union pursuant to
the Treaty establishing the European Community, as amended;

 

“Euroclear” means Euroclear Bank S.A./N.V. as operator of the Euroclear System;

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 

“FSMA” means the United Kingdom Financial Services and Markets Act 2000;

 

“Guarantee” means to Guarantee, substantially in the form of Schedule 7 hereto,
issued by the Guarantor in respect of ECP Notes issued by CP 2.

 

“Indemnitee” means each Dealer, each individual, corporation, partnership,
trust, associations or other entity which controls (within the meaning of
Section 15 of the Securities Act) such Dealer, any affiliate of such Dealer or
any such controlling entity and their respective directors, officers, employees,
partners, incorporators, shareholders, servants, trustees and agents;

 

“Information Memorandum” means, collectively, (i) the most recent information
memorandum, as the same may be amended, supplemented, modified or superseded
from time to time, which information memorandum shall expressly incorporated by
reference the Disclosure Documents and (ii) any other document authorised by SPG
LP (each, an “Authorised Document”) containing information about the Issuers,
the Guarantor and the Programme, the text of which has been prepared by the
Issuers and the Guarantor and delivered to the Dealers for use by the Dealers in
connection with the transactions contemplated by this Agreement;

 

16

--------------------------------------------------------------------------------


 

“Institutional Accredited Investor” means an institutional investor that is an
accredited investor within the meaning of Rule 501(a) (1), (2), (3) or (7) under
the Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity;

 

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

 

“Issue Date” means, in respect of any Note, the date upon which such Note is
issued;

 

“Letter of Representations” means the Letter of Representations of SPG LP in
respect of USCP Notes, executed and delivered by SPG LP, and the USCP Agent to
DTC;

 

“Maximum Amount” means the total principal amount of Notes issued pursuant to
both the ECP Agency Agreement and the USCP Agency Agreement permitted to be
outstanding under the Programme at any one time, as may be increased in
accordance with Clause 1.5;

 

“Note” means a note of any Issuer issued under a transaction contemplated by
this Agreement, in definitive or global form, substantially in the relevant form
scheduled to the relevant Agency Agreement or such other form as may be agreed
from time to time between the Issuers, the Guarantor, the relevant Dealer and
the relevant Agent and, unless the context otherwise requires, includes the
promissory notes represented by the ECP Global Notes and the DTC Master Notes;

 

“Programme” means the global commercial paper note programme established by this
Agreement;

 

“Programme Summary” means the summary of the particulars of the Programme as set
out in Schedule 3, as such summary may be amended or superseded from time to
time;

 

“QIB” means a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act;

 

“Regulation D” means Regulation D under the Securities Act;

 

“Regulation S” means Regulation S under the Securities Act;

 

“Regulation T” means Regulation T under the Exchange Act;

 

“Rule 144A” means Rule 144A under the Securities Act;

 

“SEC” means the United States Securities and Exchange Commission;

 

“Securities Act” means the United States Securities Act of 1933, as amended;

 

“Sterling” and “£” denotes pounds sterling of the United Kingdom;

 

“Trade Date” means, in respect of any Note, the date on which agreement is
reached for the issue and sale of such Note as contemplated in Clause 1.1;

 

“Trust Indenture Act” means the United States Trust Indenture Act of 1939, as
amended;

 

“USCP Agency Agreement” means the note issuing and paying agent agreement in
respect of USCP Notes, dated as of October 6, 2014, between SPG LP and the USCP
Agent, providing for the issuance of and payment on the USCP Notes;

 

17

--------------------------------------------------------------------------------


 

“USCP Agent” means [USCP AGENT], acting as issuing and paying agent for USCP
Notes, and any successor or additional agent appointed by SPG LP in accordance
with the USCP Agency Agreement;

 

“USCP Dealer” means each institution specified as a USCP Dealer in the Programme
Summary together with any additional institution or institutions appointed as
such pursuant to Clause 7.2 but excluding in each case any institution or
institutions whose appointment as such has been terminated, or whose resignation
has become effective, pursuant to Clause 7.1; and

 

“USCP Note” means a Note of SPG LP issued pursuant to the USCP Agency Agreement
and sold pursuant to Section 4(a)(2) of the Securities Act, with a maximum term
of not more than 397 days, which will be represented by a DTC Master Note unless
supplemented as contemplated under Clause 1.1.

 

9.2                               Terms not expressly defined herein shall have
the meanings set out in the Programme Summary.

 

9.3                               Any reference in this Agreement to an
agreement or a deed or any provision thereof or to a statute, any provision
thereof or any statutory instrument, order or regulation made thereunder shall
be construed as a reference to such agreement, deed, statute, provision,
statutory instrument, order or regulation as the same may have been, or may from
time to time be, amended, supplemented, novated or re-enacted.

 

9.4                               Any reference in this Agreement to a Clause,
sub-Clause or a Schedule is, unless otherwise stated, to a Clause or sub-Clause
hereof or a schedule hereto.

 

9.5                               Headings and sub-headings are for ease of
reference only and shall not affect the construction of this Agreement.

 

10.                               General

 

10.1                        Notices: All notices and other communications
hereunder shall, save as otherwise provided in this Agreement, be made in
writing and in English (by letter or fax) and shall be sent to the intended
recipient at the address or fax number and marked for the attention of the
person (if any) from time to time designated by that party to the other parties
hereto for such purpose.  The initial address and fax number so designated by
each party are set out in the Programme Summary.

 

Any communication from any party to any other under this Agreement shall be
effective upon receipt by the addressee, provided that any such notice or other
communication which would otherwise take effect after 4.00 p.m. (local time in
the jurisdiction in which such notice or other communication was delivered) on
any particular day shall not take effect until 10.00 a.m. (local time in the
jurisdiction in which such notice or other communication was delivered) on the
immediately succeeding business day.

 

10.2                        Status of the Arranger: Each of the Dealers agrees
that the Arranger has only acted in an administrative capacity to facilitate the
establishment and/or maintenance of the Programme and has no responsibility to
it for (a) the adequacy, accuracy, completeness or reasonableness of any
representation, warranty, undertaking, agreement, statement or information
included or incorporated by reference in the Information Memorandum or this
Agreement or (b) the nature and suitability to it of all legal, tax and
accounting matters and all documentation in connection with the Programme, any
Notes or the Guarantee.

 

10.3                        Assignment: Neither the Issuer nor the Guarantor may
assign or transfer its obligations under this Agreement, in whole or in part,
without the prior written consent of the Dealers and any purported assignment or
transfer without such consent shall be void.

 

No Dealer may assign any of its rights or delegate or transfer any of its
obligations under this Agreement, in whole or in part, without the prior written
consent of the Issuers and the Guarantor and any purported assignment or
transfer without such consent shall be void;

 

18

--------------------------------------------------------------------------------


 

10.3.1              provided that the foregoing shall not apply to an assignment
and transfer of all of a Dealer’s rights and obligations under this Agreement in
whatever form such Dealer determines may be appropriate to a partnership,
corporation, trust or other organisation in whatever form that may succeed to,
or to which the Dealer transfers, all or substantially all of such Dealers’
assets and business and that assumes such obligations by contract, operation of
law or otherwise; and

 

10.3.2              provided further that if, at any time, a Dealer shall
transfer all or substantially all of its ECP and/or USCP business, as the case
may be, to any affiliate, then, on the date such transfer becomes effective,
such affiliate shall become the successor to such Dealer under this Agreement
without the execution or filing of any paper or any further act on the part of
the parties hereto such that the Issuers, the Guarantor and such affiliate shall
acquire and become subject to the same rights and obligations between themselves
as if they had entered into an agreement in the form (the relevant changes
having been made) of this Agreement.

 

Upon any such transfer and assumption of obligations, such Dealer shall be
relieved of and fully discharged from all obligations under this Agreement,
whether such obligations arose before or after such transfer and assumption. 
Such Dealer shall, as soon as reasonably possible, give notice of any such
transfer to the Issuers and the Guarnator.

 

In this Clause 10.3, “affiliate” means, in relation to any person, any entity
controlled, directly or indirectly, by such person, any entity that controls,
directly or indirectly, such person, or any entity under common control with
such person.  For this purpose “control” of any entity or person means ownership
of a majority of the voting power of the entity or person.

 

10.4                        Counterparts: This Agreement may be signed in any
number of counterparts, all of which when taken together shall constitute a
single agreement.

 

10.5                        No Fiduciary Duty:  Each of the Issuers and the
Guarantor acknowledges and agrees that (i) the purchase and sale or placement of
the Notes pursuant to this Agreement, including the determination of any price
for the Notes and compensation of any Dealer, are arm’s-length commercial
transactions between such Issuer and, if the Notes are ECP Notes issued by CP 2,
the Guarantor, on the one hand, and the applicable Dealer, on the other, (ii) in
connection therewith and with the process leading to such transactions, each
Dealer is acting solely as a principal and not the agent (except to the extent
explicitly set forth in this Agreement) or fiduciary of such Issuer or the
Guarantor or any of their respective affiliates, (iii) no Dealer has assumed  an
advisory or fiduciary responsibility in favor of such Issuer or the Guarantor or
any of their respective affiliates with respect to the offering of Notes
contemplated hereby or the process leading thereto (irrespective of whether any
such Dealer has advised or is currently advising such Issuer or the Guarantor or
any of their respective affiliates on other matters) or any other obligation to
such Issuer or the Guarantor or any of their respective affiliates except the
obligations expressly set forth in this Agreement, (iv) such Issuer and the
Guarantor are capable of evaluating and understanding, and each understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement, (v) each Dealer and its affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of such
Issuer or the Guarantor and that such Dealer has no obligation to disclose any
of those interests by virtue of any advisory or fiduciary relationship, (vi) no
Dealer has provided any legal, accounting, regulatory or tax advice with respect
to the transactions contemplated by this Agreement and (vii) such Issuer and the
Guarantor have consulted their own legal and financial advisors to the extent it
deemed appropriate.  Each of the Issuers and the Guarantor agrees that it will
not claim that any Dealer has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty, to any Issuer or the Guarantor in
connection with such transactions or the process leading thereto.  Any review by
a Dealer of an Issuer, the Guarantor the transactions contemplated by this
Agreement or other matters relating to such transactions shall be performed
solely for the benefit of such Dealer and shall not be on behalf of such Issuer
or the Guarantor.  This Agreement supersedes all prior agreements and
understandings (whether written or oral) between any Issuer or the Guarantor and
any Dealer with respect to the subject matter hereof.  Each of the Issuers and
the Guarantor waives and releases, to the fullest extent permitted by law, any
claims such Issuer or the Guarantor may have against any Dealer with respect to
any breach or alleged breach of fiduciary duty.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Condition Precedent Documents

 

1.                                      Certified copies of the limited
partnership agreement or limited liability company agreement or articles of
association, as the case may be, of each Issuer and the Guarantor.

 

2.                                      Certified copies of all documents
evidencing the internal authorisations and approvals required to be granted by
the Issuers and the Guarantor in connection with the Programme.

 

3.                                      Certified copies of any governmental or
other consents and any filings required in connection with the Programme.

 

4.                                      Certified or conformed copies of:

 

(a)                                 the Dealer Agreement, as executed;

 

(b)                                 the Agency Agreements, as executed; and

 

(c)                                  the Guarantee, as executed.

 

5.                                      Copies of the confirmation from the ECP
Agent and the USCP Agent that the relevant forms of ECP Global Note and the DTC
Master Note, as the case may be, have been prepared, executed and delivered to
it.

 

6.                                      Legal opinions from:

 

(a)                                 Sidley Austin LLP, special U.S. counsel to
the Issuers and the Guarantor, as to New York and United States federal
securities laws;

 

(b)                                 James M. Barkley, General Counsel of SPG LP
and the Guarantor, as to certain Delaware law matters; and

 

(c)                                  Loyens & Loeff Luxembourg S.à r.l., counsel
to CP 2, as to Luxembourg law.

 

7.                                      The Information Memorandum.

 

8.                                      A list of the names, titles and specimen
signatures of employees and other representatives of SPG, as the general partner
of SPG LP, and of the managers and authorized representatives of CP 2,
authorised on behalf of the relevant Issuers and the Guarantor:

 

(a)                                 to sign the Agreements and any Notes or, if
the Notes are ECP Notes issued by CP 2, the Guarantee issued by it;

 

(b)                                 to sign all notices and other documents to
be delivered in connection therewith; and

 

(c)                                  to take any other action on behalf of any
Issuer or the Guarantor in relation to the Programme.

 

9.                                      Confirmation that Standard & Poor’s
Rating Services, a Division of the McGraw-Hill Companies Inc., and Moody’s
Investors Service, Inc., respectively, have granted ratings for the Programme.

 

10.                               Letter of Representations signed by DTC, the
USCP Agent and SPG LP.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Part I

 

Selling Restrictions — ECP Notes

 

1.                                      General

 

1.1                               No action has been or will be taken in any
jurisdiction by any Issuer, the Guarantor, the Arranger or the ECP Dealers that
would permit a public offering of ECP Notes, or possession or distribution of
the Information Memorandum or any other offering material, in any country or
jurisdiction where action for that purpose is required.

 

Each ECP Dealer represents, warrants and undertakes that it will observe all
applicable laws and regulations in any jurisdiction in which it may offer,
purchase, sell, or deliver ECP Notes and that it will not directly or indirectly
offer, sell, resell, reoffer or deliver ECP Notes or distribute the Information
Memorandum or any other offering material in any country or jurisdiction except
in circumstances that will result, to the best of its knowledge and belief, in
compliance with all applicable laws and regulations.

 

1.2                               Without prejudice to the provisions of
Sections 2 to 5 of this Schedule 2, the Issuers, the Guarantor, the Arranger and
the other Dealers shall have no responsibility for, and each ECP Dealer
undertakes that it will, obtain any consent, approval or permission which is, to
the best of its knowledge and belief, required by it for, the subscription,
offer or sale by it of any ECP Notes or possession or distribution by it of the
Information Memorandum or any other offering material under the laws and
regulations in force in any jurisdiction to which it is subject on in or from
which it makes any subscription, offer or sale, in all cases at its own expense.

 

1.3                               Notwithstanding anything to the contrary
contained in this Agreement, neither any Issuer nor the Guarantor represents
that ECP Notes may at any time lawfully be offered or sold in compliance with
any applicable registration or other requirements in any jurisdiction, or
pursuant to any exemption available thereunder, and neither any Issuer nor the
Guarantor assumes any responsibility for facilitating such offer or sale.

 

1.4                               With regard to each issue of ECP Notes, the
relevant ECP Dealer will be required to comply with such other additional
restrictions as the Issuers, the Guarantor and such ECP Dealer shall agree in
writing from time to time.

 

2.                                      The United States of America

 

Regulation S under the Securities Act

 

2.1                               The ECP Notes have not been and will not be
registered for offer or sale under the Securities Act and the ECP Notes may not
be offered or sold within the United States or to, or for the account or benefit
of, U.S. persons.  Each ECP Dealer represents, warrants and agrees that it has
offered and sold, and will offer and sell, ECP Notes only offshore transactions
to non-U.S. persons within the meaning of, and in accordance with, Rule 903 of
Regulation S under the Securities Act.  Accordingly, each ECP Dealer represents,
warrants and agrees that neither it, its affiliates nor any persons acting on
its or their behalf have engaged or will engage in any directed selling efforts
with respect to the ECP Notes and that it and they have complied and will comply
with the offering restrictions requirement of Regulation S.  Each ECP Dealer
also agrees that, at or prior to confirmation of sale of ECP Notes, it will have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases from such ECP Dealer ECP Notes a
confirmation or notice to substantially the following effect:

 

21

--------------------------------------------------------------------------------


 

“The Securities covered hereby have not been registered for offer or sale under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), and may not
be offered or sold within the United States or to, or for the account or benefit
of, U.S. persons.  Terms used above have the meanings given to them by
Regulation S under the Securities Act.”

 

Terms used in this paragraph 2.1 have the meanings given to them by Regulation S
under the Securities Act.

 

TEFRA D Rules

 

2.2                               (i)                                     Except
to the extent permitted under U.S. Treas. Reg. § 1.163-5(c)(2)(i)(D) (the “TEFRA
D Rules”), each ECP Dealer represents that it has not offered or sold, and
agrees that it will not at any time (including during the restricted period)
offer or sell at any time (including during the restricted period), the ECP
Notes to a person who is within the United States or its possessions or to a
United States person.

 

(ii)                                  Each ECP Dealer represents that it has,
and agrees that throughout the term of the Programme it will have, in effect
procedures reasonably designed to ensure that its employees or agents who are
directly engaged in selling the ECP Notes are aware that the ECP Notes may not
be offered or sold at any time (including during the restricted period) to a
person who is within the United States or its possessions or to a United States
person, except as permitted by the TEFRA D Rules.

 

(iii)                               If it is a United States person, each ECP
Dealer represents that it is acquiring the ECP Notes for purposes of resale in
connection with their original issue and if it retains ECP Notes for its own
account, it will only do so in accordance with the requirements of Treas. Reg. §
1.163-5(c)(2)(i)(D)(6).

 

(iv)                              With respect to each affiliate of a ECP Dealer
that acquires ECP Notes from it for the purpose of offering or selling the ECP
Notes at any time (including during the restricted period), each ECP Dealer
either (x) repeats and confirms the representations and agreements contained in
clauses (i), (ii) and (iii) above on its behalf, or (y) agrees that it will
obtain from such affiliate for the benefit of the relevant Issuer and, if
applicable, the Guarantor the representations and agreements contained in
clauses (i), (ii) and (iii) above.

 

(v)                                 Each ECP Dealer represents that it has not
entered into, and agrees that it will not enter into, any written contract
(other than a confirmation or other notice of the transaction) pursuant to which
any other party to the contract (other than one of its affiliates or another ECP
Dealer) has offered or sold, or at any time (including during the restricted
period) will offer or sell, any ECP Notes, except where pursuant to the contract
the ECP Dealer has obtained or will obtain from that party, for the benefit of
the relevant Issuer, if applicable, the Guarantor and the several ECP Dealers,
the representations contained in, and that party’s agreement to comply with, the
provisions of clauses (i), (ii), (iii) and (iv) above.

 

(vi)                              Terms used in this paragraph 2.2 have the
meaning given to them by the U.S. Internal Revenue Code of 1986 and regulations
thereunder, including the TEFRA D Rules and references to an “ECP Dealer” in
this paragraph 2.2 shall include each further ECP Dealer appointed under the
Programme.

 

3.                                      The United Kingdom

 

Each ECP Dealer represents, warrants and agrees with the Issuers and the
Guarantor that:

 

22

--------------------------------------------------------------------------------


 

3.1                               it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to any ECP Notes in, from or otherwise involving the United Kingdom;

 

3.2                               in relation to any ECP Notes which have a
maturity of less than one year, (i) it is a person whose ordinary activities
involve it in acquiring, holding, managing or disposing of investments (as
principal or agent) for the purposes of its business and (ii) it has not offered
or sold and will not offer or sell any ECP Notes other than to persons whose
ordinary activities involve them in acquiring, holding, managing or disposing of
investments (as principal or as agent) for the purposes of their businesses or
who it is reasonable to expect will acquire, hold, manage or dispose of
investments (as principal or agent) for the purposes of their businesses where
the issue of the ECP Notes would otherwise constitute a contravention of
Section 19 of the FSMA by any Issuer or the Guarantor; and

 

3.3                               it has only communicated or caused to be
communicated, and it will only communicate or cause to be communicated, any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the FSMA) received by it in connection with the issue or sale of
any ECP Notes in circumstances in which Section 21(1) of the FSMA does not apply
to any Issuer or the Guarantor.

 

4.                                      Japan

 

The ECP Notes have not been and will not be registered under the Financial
Instruments and Exchange Act of Japan and, accordingly, each ECP Dealer
undertakes that it will not offer or sell any ECP Notes, directly or indirectly,
in Japan or to, or for the benefit of any Japanese Person or to others for
re-offering or resale, directly or indirectly, in Japan or to, or for the
benefit of, any Japanese Person except pursuant to an exemption from the
registration requirements of, and otherwise in compliance with, the Financial
Instruments and Exchange Act of Japan and all other applicable laws, regulations
and guidelines promulgated by the relevant Japanese governmental and regulatory
authorities and in effect at the relevant time.  For the purposes of this
paragraph, “Japanese Person” shall mean any person resident in Japan, including
any corporation or other entity organised under the laws of Japan.

 

5.                                      Luxembourg

 

The ECP Notes, the terms and conditions relating to the Information Memorandum
have not been approved by and will not be submitted for approval to the
Luxembourg Financial Services Authority (Commission de Surveillance du Secteur
Financier) for purposes of public offering or sale in the Grand Duchy of
Luxembourg (“Luxembourg”).  Accordingly, the ECP Notes may not be offered or
sold to the public in Luxembourg, directly or indirectly, and neither this
Information Memorandum nor any other circular, prospectus, form of application,
advertisement or other material related to such offer may be distributed or
otherwise be made available in or from, or published in, Luxembourg except if a
prospectus has been duly approved by the Commission de Surveillance du Secteur
Financier in accordance with the law of July 10, 2005 on prospectuses for
securities, as amended by the law of July 3, 2012 (the “Prospectus Law”) or the
offer benefits from a exemption to or constitutes a transaction otherwise not
subject to the requirement to publish a prospectus for the purpose of the
Prospectus Law.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Part II

 

Selling Restrictions — USCP Notes

 

The USCP Dealers and SPG LP hereby establish and agree to observe the following
procedures in connection with offers, sales and subsequent resales or other
transfers of the USCP Notes:

 

(a)                                 Offers and sales of the USCP Notes by or
through a USCP Dealer shall be made only to: (i) investors reasonably believed
by the relevant USCP Dealer to be QIBs or Institutional Accredited Investors and
(ii) non-bank fiduciaries or agents that will be purchasing USCP Notes for one
or more accounts, each of which is reasonably believed by the relevant USCP
Dealer to be an Institutional Accredited Investor.

 

(b)                                 Resales and other transfers of the USCP
Notes by the holders thereof shall be made only in accordance with the
restrictions in the legend described in paragraph (e) below.

 

(c)                                  No general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) shall
be used in connection with the offering of the USCP Notes.  Without limiting the
generality of the foregoing, without the prior written approval of each USCP
Dealer, except as required by applicable securities laws, SPG LP shall not issue
any press release or make any other statement to any member of the press making,
in either case reference to the USCP Notes, the offer or sale of the USCP Notes
or this Agreement or place or publish any “tombstone” or other advertisement
relating to the USCP Notes or the offer or sale thereof.  To the extent
permitted by applicable securities laws, SPG LP shall (i) omit the names of the
USCP Dealers from any publicly available filing by SPG LP that makes reference
to the USCP Notes, the offer or sale of the USCP Notes or this Agreement,
(ii) not include a copy of this Agreement in any such filing or as an exhibit
thereto, and (iii) shall redact each USCP Dealer’s name and any contact or other
information that could identify a USCP Dealer from any agreement or other
information included in such filing.

 

(d)                                 No sale of USCP Notes to any one purchaser
shall be for less than $250,000 (or its equivalent in another currency)
principal or face amount, and no USCP Note shall be issued in a smaller
principal or face amount.  If the purchaser is a non-bank fiduciary acting on
behalf of others, each person for whom such purchaser is acting must purchase at
least $250,000 (or its equivalent in another currency) principal or face amount
of USCP Notes.

 

(e)                                  Offers and sales of the USCP Notes shall be
subject to the restrictions described in the following legend.  A legend
substantially to the effect of such legend shall appear as part of the
Information Memorandum used in connection with offers and sales of Notes
hereunder, as well as on each individual certificate representing a USCP Note,
if applicable, and each DTC Master Note representing book-entry USCP Notes
offered and sold pursuant to this Agreement:

 

THE NOTES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS
AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE SECURITIES
LAWS.  BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT,
WARRANT AND AGREE THAT IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE
MATTERS RELATING TO SIMON PROPERTY GROUP, L.P. (THE “ISSUER”) AND THE NOTES,
THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO, OR SALE IN CONNECTION WITH,
ANY DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) or
(7) UNDER THE ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND THAT IT IS
PURCHASING THE NOTES FOR ITS OWN ACCOUNT OR IS EITHER A U.S.  BANK (AS DEFINED
IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR OTHER
INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN

 

24

--------------------------------------------------------------------------------


 

ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR A FIDUCIARY OR AGENT (OTHER THAN A U.S.
BANK, SAVINGS AND LOAN ASSOCIATION OR SUCH OTHER INSTITUTION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS SUCH AN INSTITUTIONAL ACCREDITED
INVESTOR WITH RESPECT TO WHICH SUCH PURCHASER HAS SOLE INVESTMENT DISCRETION, OR
(B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A
UNDER THE ACT (“RULE 144A”) WHICH IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR
ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB AND WITH RESPECT TO EACH OF WHICH
THE PURCHASER HAS SOLE INVESTMENT DISCRETION, AND THE PURCHASER ACKNOWLEDGES
THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM THE
REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A.  BY ITS
ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT
ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, (i) TO THE ISSUER OR TO ANY DEALER
DESIGNATED BY THE ISSUER, NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE
SUCH NOTE, (ii) THROUGH ANY SUCH DEALER TO AN INSTITUTIONAL ACCREDITED INVESTOR
OR A QIB, OR (iii) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE
144A AND (B) IN MINIMUM AMOUNTS OF U.S.$250,000 AND, IN EACH CASE, IN COMPLIANCE
WITH ALL APPLICABLE SECURITIES LAWS.

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Programme Summary

 

THE ISSUERS

 

Simon Property Group, L.P.

225 West Washington Street
Indianapolis, Indiana 46204
Tel: (317) 636-1600
Fax: (317) 685-7377
Contact: James M. Barkley

 

Simon CP 2
6, rue Eugène Ruppert,
L-2453 Luxembourg
Tel: +352 26449-502
Fax: +352 26449-167
Contact: Brian McDade and Julien Ponson

 

THE GUARANTOR
(as to ECP Notes issued by Simon CP 2)

 

Simon Property Group, L.P.

225 West Washington Street
Indianapolis, Indiana 46204
Tel:  (317) 636-1600
Fax: (317) 685-7377
Contact:  James M. Barkley

 

THE ARRANGER

 

[ARRANGER]

 

THE ECP DEALERS

 

[ECP DEALER 1]

[ECP DEALER 2]
[ECP DEALER 3]

 

26

--------------------------------------------------------------------------------


 

THE USCP DEALERS

 

[USCP DEALER 1]

 

[USCP DEALER 2]

 

 

 

THE ECP AGENT


[ECP AGENT]

 

THE USCP AGENT


[USCP AGENT]

 

27

--------------------------------------------------------------------------------


 

Maximum Amount

 

$500,000,000 or its equivalent in other currencies

 

Governing Law

 

Agreements: New York State law (application of the provisions set out in
articles 86 to 94-8 of the Luxembourg law on commercial companies dated
August 10, 1915, as amended, is excluded)

 

Notes: New York State law

 

Guarantee: New York State law

 

Minimum Term

 

1 day for ECP Notes and 1 day for USCP Notes, in each case from the relevant
Issue Date.

 

Maximum Term

 

397 days for USCP Notes and 183 days for ECP Notes, in each case from the
relevant Issue Date.

Minimum Denominations

 

ECP Notes:

 

U.S.$500,000

 

€500,000

 

£100,000

The minimum stated maturity value of the ECP Notes shall be £100,000 or its
equivalent in other currencies.

 

¥100,000,000

 

(or other conventionally accepted

denominations in other currencies)

 

(provided that the U.S. dollar equivalent

 of any ECP Note must be at least U.S.$500,000

 using the spot rate on the Issue Date)

 

USCP Notes:

 

U.S.$250,000

 

ECP Selling Restrictions

 

Luxembourg

 

Japan

 

United Kingdom

 

United States of America

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Increase of Maximum Amount

 

[Date]

 

To:                             [Name of Dealers]
[ECP AGENT]

[USCP AGENT]
as Agents

 

Dear Sirs,

 

Simon Property Group, L.P.

Simon CP 2

Global Commercial Paper Note Programme

 

We refer to a global dealer agreement, dated October 6, 2014 (as amended,
supplemented and/or restated from time to time, the “Dealer Agreement”), among
us, the Arranger and the Dealers party thereto relating to a Global Commercial
Paper Note Programme (the “Programme”).  Terms used in the Dealer Agreement
shall have the same meaning in this letter.

 

In accordance with Clause 1.5 of the Dealer Agreement, we hereby notify each of
the addressees listed above that the Maximum Amount of the Programme is to be
increased from · to · with effect from [date], subject to delivery to the
Arranger, the Dealers and the Agents of the following documents:

 

[(a)                             a new Information Memorandum;]

 

(b)                                 certified copies of all documents evidencing
the internal authorisations and approvals required to be granted by the Issuers
and the Guarantor for such increase in the Maximum Amount;

 

(c)                                  certified copies of [specify any
governmental or other consents required by the Issuers and the Guarantor for
such increase];

 

(d)                                 legal opinions from legal advisors
acceptable to the Dealers qualified in (i) the law of the jurisdiction of
organization of each Issuer and the Guarantor, and (ii) New York, relating to
such increase;

 

(e)                                  a list of names, titles and specimen
signatures of the employees and other representatives of Simon Property
Group, Inc., as general partner of SPG LP, and managers and other authorized
representatives of CP 2, authorised to sign on behalf of the relevant Issuers
and the Guarantor all notices and other documents to be delivered in connection
with such an increase in the Maximum Amount; and

 

(f)                                   written confirmation that Standard &
Poor’s Ratings Services, a Division of the McGraw-Hill Companies Inc., and
Moody’s Investors Service, Inc. are maintaining their current ratings for the
Programme.

 

Any documents delivered pursuant to this letter will be deemed to be in the form
and substance acceptable to each Dealer unless such Dealer notifies the Issuers
and the Guarantor to the contrary not less than ten London and New York business
days after receipt thereof.

 

Upon the increase in the Maximum Amount becoming effective in accordance with
Clause 1.5 of the Dealer Agreement, all references in the Dealer Agreement to
the Maximum Amount or the amount of the Programme shall be construed as
references to the increased Maximum Amount as specified herein.

 

Yours faithfully,

 

29

--------------------------------------------------------------------------------


 

SIMON PROPERTY GROUP, L.P.

SIMON CP 2

 

By:

Simon Property Group, Inc.,

 

 

General Partner of Simon Property Group, L.P.

 

 

 

 

 

By:

 

 

 

 

 

By:

Authorized Signatory of Simon CP 1

 

 

acting as general partner of Simon CP 2

 

 

 

 

 

 

 

By:

 

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Appointment of New Dealer

 

[Date]

 

To:                             [Name of new Dealer]

cc:                                [ECP AGENT]
[USCP AGENT]
as Agents

 

Dear Sirs

 

Simon Property Group, L.P.
Simon CP 2

Global Commercial Paper Note Programme (the “Programme”)
[[Description of the issue] (the “Notes”)]*

 

We refer to a global dealer agreement, dated October 6, 2014 (as amended,
supplemented and/or restated from time to time, the “Dealer Agreement”), among
us, the Arranger and the Dealers party thereto relating to the Programme.  Terms
used in the Dealer Agreement shall have the same meaning in this letter.

 

In accordance with Clause 7.2 of the Dealer Agreement, we hereby appoint you as
an additional [USCP/ECP] Dealer for [the Programme/the issue of the Notes]* upon
the terms of the Dealer Agreement with [immediate effect/effect from [date]]. 
Please confirm acceptance of your appointment upon such terms by signing and
returning to us the enclosed copy of this letter, whereupon you will, in
accordance with Clause 7.2 of the Dealer Agreement, become a party to the Dealer
Agreement vested with all the authority, rights, powers, duties and obligations
as if originally named as a Dealer thereunder [subject to the understanding that
such accession is only for the purposes of the aforementioned issue of Notes]*.

 

Yours faithfully,

 

SIMON PROPERTY GROUP, L.P.

SIMON CP 2

 

By:

Simon Property Group, Inc.,

 

 

General Partner of Simon Property Group, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

By:

Authorized Signatory of Simon CP 1

 

 

acting as general partner of Simon CP 2

 

 

 

 

 

 

 

By:

 

 

 

 

 

[On copy]

 

 

--------------------------------------------------------------------------------

*  Delete where the new Dealer is appointed for the Programme.

 

31

--------------------------------------------------------------------------------


 

We hereby confirm acceptance of our appointment as a Dealer [for the
Programme/the issue of the Notes]* upon the terms of the Dealer Agreement
referred to above.  For the purposes of Clause 10 of the Dealer Agreement, our
contact details are as follows:

 

[Name of Dealer]

Address:

Telephone:

Fax:

Contact:

 

Signed:

 

 

Dated:

 

for Name of new Dealer

 

 

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Form of Calculation Agency Agreement

 

THIS AGREEMENT is made on [date]

 

BETWEEN

 

(1)                                 [SIMON PROPERTY GROUP, L.P.] [SIMON CP 2]
(the “Issuer”); and

 

(2)                                 [CALCULATION AGENT], as the calculation
agent appointed pursuant to Clause 6 hereof (the “Calculation Agent”, which
expression shall include any successor thereto).

 

WHEREAS:

 

(A)                               Under a global dealer agreement (as amended,
supplemented and/or restated from time to time, the “Dealer Agreement”), dated
October 6, 2014, among the issuers named therein (including the Issuer), Simon
Property Group, L.P., as guarantor (the “Guarantor”), the Arranger and the
Dealers referred to therein and a note agency agreement (as amended,
supplemented and/or restated from time to time, the “Agency Agreement”), dated
as of October 6, 2014, between the [issuers (including the] Issuer)[, the
Guarantor] and the agent referred to therein, the issuers (including the Issuer)
and the Guarantor established a Global Commercial Paper Note Programme (the
“Programme”).

 

(B)                               The Dealer Agreement contemplates, inter alia,
the issue under the Programme of Notes that bear interest at a floating rate of
interest (“Floating Rate Notes”) and provides for the appointment of calculation
agents in relation to each such issue.  Each such calculation agent’s
appointment shall be on substantially the terms and subject to the conditions of
this Agreement.

 

IT IS AGREED as follows:

 

1.                                      Interpretation

 

Terms not expressly defined herein shall have the meanings given to them in the
Dealer Agreement or the Agency Agreement.

 

2.                                      Appointment of Calculation Agent

 

The Issuer appoints the Calculation Agent as its agent for the purpose of
calculating the amount of interest in respect of the Floating Rate Notes upon
the terms and subject to the conditions of this Agreement.  The Calculation
Agent accepts such appointment.

 

3.                                      Determination and Notification

 

3.1                              The Calculation Agent shall determine the
amount of interest payable on each Floating Rate Note in accordance with the
terms of such Floating Rate Note.

 

3.2                               The Calculation Agent shall as soon as it has
made its determination as provided for in Clause 3.1 above (and, in any event,
no later than the close of business on the date on which the determination is
made) notify the Issuer[, the Guarantor] and the Agent (if other than the
Calculation Agent) of the amount of interest so payable.

 

33

--------------------------------------------------------------------------------


 

4.                                      Stamp Duties

 

The Issuer will pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith)
payable in connection with the execution, delivery and performance of this
Agreement.

 

5.                                      Indemnity and Liability

 

5.1                               The Issuer shall indemnify and hold harmless
on demand the Calculation Agent against any claim, demand, action, liability,
damages, cost, loss or expense (including, without limitation, reasonable legal
fees and any applicable value added tax) which it may incur arising out of, in
connection with or based upon the exercise of its powers and duties as
Calculation Agent under this Agreement, except such as may result from the
Calculation Agent’s own negligence or bad faith or that of its officers,
employees or agents.

 

5.2                               The Calculation Agent may consult as to legal
matters with lawyers selected by it, who may be employees of, or lawyers to, the
Issuer.  If such consultation is made, the Calculation Agent shall be protected
and shall incur no liability for action taken or not taken by it as Calculation
Agent or suffered to be taken with respect to such matters in good faith,
without negligence and in accordance with the opinion of such lawyers.

 

6.                                      Conditions of Appointment

 

The Calculation Agent and the Issuer agree that its appointment will be subject
to the following conditions:

 

(i)                                     in acting under this Agreement, the
Calculation Agent shall act as an independent expert and shall not assume any
obligations towards or relationship of agency or trust for the Issuer or the
owner or holder of any of the Floating Rate Notes or any interest therein;

 

(ii)                                  unless otherwise specifically provided in
this Agreement, any order, certificate, notice, request, direction or other
communication from the Issuer made or given under any provision of this
Agreement shall be sufficient if signed or purported to be signed by a duly
authorised representative of the Issuer;

 

(iii)                               the Calculation Agent shall be obliged to
perform only those duties which are set out in this Agreement and in the
interest calculation relating to the Floating Rate Notes;

 

(iv)                              the Calculation Agent and its officers and
employees, in its individual or any other capacity, may become the owner of, or
acquire any interest in, any Floating Rate Notes with the same rights that the
Calculation Agent would have if it were not the Calculation Agent hereunder; and

 

(v)                                 all calculations and determinations made
pursuant to this Agreement by the Calculation Agent shall (save in the case of
manifest error) be binding on the Issuer, [the Guarantor,] the Calculation Agent
and (if other than the Calculation Agent) the holder(s) of the Floating Rate
Notes and no liability to such holder(s) shall attach to the Calculation Agent
in connection with the exercise by the Calculation Agent of its powers, duties
or discretion under or in respect of the Floating Rate Notes in accordance with
the provisions of this Agreement.

 

7.                                      Alternative Appointment

 

If, for any reason, the Calculation Agent ceases to act as such or fails to
comply with its obligations under Clause 3, the Issuer shall appoint the Agent
as calculation agent in respect of the Floating Rate Notes.

 

8.                                      Notices

 

Clause 10.1 of the Dealer Agreement shall apply to this Agreement mutatis
mutandis.

 

34

--------------------------------------------------------------------------------


 

9.                                      Law and Jurisdiction

 

9.1                               This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

9.2                               For the benefit of the Calculation Agent, the
Issuer agrees that the U.S. federal courts and the courts of the State of New
York, in each case located in the Borough of Manhattan, the City and State of
New York, have non-exclusive jurisdiction to hear and determine any suit, action
or proceedings, and to settle any disputes, which may arise out of or in
connection with this Agreement (respectively, “Proceedings” and “Disputes”) and,
for such purpose, in each case each of them irrevocably submits to the
jurisdiction of the courts.

 

9.3                               The Issuer irrevocably waives any objection
which it might now or hereafter have to the courts described in Clause 9.2
hereof being nominated as the forum to hear and determine any Proceedings and to
settle any Disputes and in each case each of them agrees not to claim that any
such court is not a convenient or appropriate forum.

 

[9.4                      The Issuer agrees that the process by which any
Proceedings in the State of New York are begun may be served on it by being
delivered to Simon Property Group, L.P.  If such person is not or ceases to be
effectively appointed to accept service of process on behalf of the Issuer, the
Issuer shall appoint a further person in the Borough of Manhattan, The City of
New York and the State of New York to accept service of process on its behalf. 
Nothing in this Clause shall affect the right of the Calculation Agent to serve
process in any other manner permitted by law.

 

9.5                               To the extent that the Issuer or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to it, any right or immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding in connection with or
arising out of this Agreement, from the giving of any relief in any thereof,
from set off or counterclaim, from the jurisdiction of any court, from service
of process, from attachment upon or prior to judgment, from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any jurisdiction in which any Proceeding may at any time be commenced, with
respect to its obligations, liabilities or any other matter under or arising out
of or in connection with this Agreement, the Issuer hereby irrevocably and
unconditionally waives, and agrees for the benefit of the Calculation Agent, not
to plead or claim, any such immunity, and consents to such relief and
enforcement.](1)

 

9.6                               Notwithstanding any other provision of this
Agreement to the contrary, no recourse shall be had, whether by levy or
execution or otherwise, for the payment of any sums due under, or for the
payment or performance of any obligation under, or for any claim based on, this
Agreement or otherwise in respect hereof, against Simon Property Group, Inc. or
its assets or against any principal, shareholder, officer, director, trustee or
employee of Simon, under any rule of law, statute or constitution, or by the
enforcement of any assessment or penalty, or otherwise, nor shall any of such
parties be personally liable for any such amounts, obligations or claims, or
liable for any deficiency judgment based thereon or with respect thereto, it
being expressly understood that the sole remedies hereunder with respect to such
amounts, obligations or claims shall be against the Issuer and that any or all
such liability of the aforementioned parties is and is to be, by the execution
hereof, expressly waived and released as a condition of, and as consideration
for, the execution of this Agreement.

 

10.                              Counterparts

 

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

 

--------------------------------------------------------------------------------

(1)   Include these provisions if the Issuer is CP 2.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS whereof the parties hereto have executed this Agreement on the date
which appears first on page 1 of this Agreement.

 

[SIMON PROPERTY GROUP, L.P.]

[SIMON CP 2]

 

[NAME OF CALCULATION AGENT]

 

 

 

 

 

 

[By:

Simon Property Group, Inc.,

 

By:

 

 

General Partner of Simon Property Group, L.P. ]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

[By:

Authorized Signatory of Simon CP 1

 

 

 

acting as general partner of Simon CP 2]

 

 

 

 

 

 

 

 

By:

 

 

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF GUARANTEE

 

GUARANTEE, dated October 6, 2014, of SIMON PROPERTY GROUP, L.P., a Delaware
limited partnership (the “Guarantor”).

 

The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the commercial paper notes (the “ECP Notes”)
issued by its indirect wholly-owned subsidiary Simon CP 2 (the “Issuer”), from
time to time pursuant to the Note Agency Agreement, dated as of October 6, 2014
(the “Agreement”), as the same may be amended, supplemented or modified from
time to time, among the issuers named therein (including the Issuer), the
Guarantor and [ECP AGENT] (the “Agent”):

 

1.              The Guarantor irrevocably guarantees payment in full, as and
when the same becomes due and payable, of the principal of and interest, if any,
on the ECP Notes issued by the Issuer.

 

2.              The Guarantor’s obligations under this Guarantee shall be
unconditional, irrespective of the validity or enforceability of any provision
of the Agreement or the ECP Notes.

 

3.              This Guarantee is a guaranty of the due and punctual payment
(and not merely of collection) of the principal of and interest, if any, on the
ECP Notes by the Issuer thereof and shall remain in full force and effect until
all such amounts have been validly, finally and irrevocably paid in full, and
shall not be affected in any way by any circumstance or condition whatsoever,
including, without limitation, (a) the absence of any action to obtain such
amounts from the Issuer, (b) any variation, extension, waiver, compromise or
release of any or all of the obligations of the Issuer under the Agreement or
its ECP Notes or of any collateral security therefor or (c) any change in the
existence or structure of, or the bankruptcy or insolvency of, the Issuer or by
any other circumstance (other than by complete, irrevocable payment) that might
otherwise constitute a legal or equitable discharge or defense of a guarantor.
The Guarantor waives all requirements as to diligence, presentment, demand for
payment, protest and notice of any kind with respect to the Agreement and the
ECP Notes.

 

4.              In the event of a default in payment of principal of or
interest, if any, on any ECP Notes issued by the Issuer, the holders of such ECP
Notes may institute legal proceedings directly against the Guarantor to enforce
this Guarantee without first proceeding against the Issuer.

 

5.              All payments under this Guarantee will be made without
withholding of or deduction for or on account of any present or future taxes,
duties, assessments or governmental charges of whatsoever nature imposed or
levied by or on behalf of the United States of America (the “Relevant
Jurisdiction”), and/or in any such instance any political sub-division thereof
or by any authority therein or thereof having power to tax unless the Guarantor
is compelled by law or is required pursuant to an agreement with a taxing
authority to withhold or deduct any such taxes, duties, assessments or
governmental charges. In the event that any such withholding or deduction is
made, the Guarantor will pay such additional amounts as may be necessary in
order that the net amounts receivable by the holder of the ECP Notes issued by
the Issuer after such withholding or deduction shall equal the respective
amounts which would have been receivable in respect of such ECP Notes in the
absence of such withholding or deduction, except that no such additional amounts
shall be payable to the holder of any ECP Notes:

 

(a)                                 who is liable to such duties, taxes,
assessments or governmental charges in respect of the ECP Notes by reason of the
holder having some personal or business connection with the Relevant
Jurisdiction otherwise than by reason only of his holding the ECP Notes;

 

(b)                                 presented for payment more than 30 days
after the Relevant Date (“Relevant Date” meaning whichever is the later of the
date on which the moneys in respect of the ECP Notes first become due and
payable and, if the full amount of the moneys payable on such date has not been
received by the ECP Agent on or prior to such date, the date on which such
moneys shall have been so received) except to the extent that the holder of the
ECP Notes would have been entitled to such additional amounts if payment had
been made on the last day of such period of 30 days;

 

(c)                                  where such withholding or deduction is
imposed on a payment to an individual and is required to be made pursuant to
European Council Directive 2003/48/EC or any other Directive implementing

 

37

--------------------------------------------------------------------------------


 

the conclusions of the ECOFIN Council meeting of 26 - 27 November 2000 on the
taxation of savings income or any law implementing or complying with, or
introduced in order to conform to, such Directive;

 

(d)                                 in respect of any estate, inheritance, gift,
sales, transfer or personal property tax or any similar tax, assessment, or
governmental charge; and

 

(e)                                  in respect of any Taxes that are payable
otherwise than by withholding from a payment on the ECP Notes.

 

The Guarantor is authorised to withhold or deduct from amounts payable under
this Guarantee where such withholding or deduction is imposed pursuant to
Sections 1471-1474 of the U.S. Internal Revenue Code (FATCA), an agreement with
a taxing authority entered into in connection with FATCA, an intergovernmental
agreement entered into in furtherance of FATCA, or any non-U.S. laws, rules and
regulations implementing such an agreement. The Guarantor will not be required
to make any payment of additional amounts for or on account of any withholding
tax deducted by it in compliance with FATCA

 

6.              This Guarantee shall remain in full force and effect or shall be
reinstated (as the case may be) if at any time any payment by the Issuer of the
principal of or interest, if any, on its ECP Notes, in whole or in part, is
rescinded or must otherwise be returned by the holder upon the insolvency,
bankruptcy or reorganization of the Issuer or otherwise, all as though such
payment had not been made.

 

7.              The Guarantor hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of the U.S. federal courts and the courts of the
State of New York, in each case located in the Borough of Manhattan, the City
and State of New York, to settle any disputes or determine any proceedings which
may arise out of or in connection with this Guarantee.

 

8.              Notwithstanding any other provision of this Guarantee to the
contrary, no recourse shall be had, whether by levy or execution or otherwise,
for the payment of any sums due under, or for the payment or performance of any
obligation under, or for any claim based on, this Guarantee or otherwise in
respect hereof, against Simon Property Group, Inc. or its assets or against any
principal, shareholder, officer, director, trustee or employee of Simon, under
any rule of law, statute or constitution, or by the enforcement of any
assessment or penalty, or otherwise, nor shall any of such parties be personally
liable for any such amounts, obligations or claims, or liable for any deficiency
judgment based thereon or with respect thereto, it being expressly understood
that the sole remedies hereunder with respect to such amounts, obligations or
claims shall be against the Guarantor and that any or all such liability of the
aforementioned parties is and is to be, by the acceptance of ECP Notes of the
Issuer, expressly waived and released as a condition of, and as consideration
for, the execution of this Guarantee.

 

9.              THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
on the day and year first above written.

 

 

SIMON PROPERTY GROUP, L.P.

 

 

 

 

 

By:

Simon Property Group, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

39

--------------------------------------------------------------------------------


 

Signature Page

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

 

The Issuers

 

Simon Property Group, L.P.

Simon CP 2

 

By:

Simon Property Group, Inc.,

 

 

General Partner of Simon Property Group, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

By:

Authorized Signatory of Simon CP 1

 

 

acting as general partner of Simon CP 2

 

 

 

 

 

 

 

By:

 

 

 

 

The Guarantor

 

(as to ECP Notes issued by Simon CP 2)

 

 

 

Simon Property Group, L.P.

 

 

 

By:

Simon Property Group, Inc.,

 

 

its General Partner

 

 

 

By:

 

 

 

 

 

The Arranger

 

 

 

[ARRANGER]

 

 

 

By:

 

 

 

 

 

The ECP Dealers

 

 

 

[ECP DEALER 1]

 

 

 

By:

 

 

 

 

 

[ECP DEALER 2]

 

 

 

By:

 

 

 

 

 

[ECP DEALER 3]

 

 

 

By:

 

 

 

40

--------------------------------------------------------------------------------


 

The USCP Dealers

 

 

 

[USCP DEALER 1]

 

 

 

By:

 

 

 

 

 

[USCP DEALER 2]

 

 

 

By:

 

 

 

41

--------------------------------------------------------------------------------


 

Dated October 6, 2014

 

SIMON PROPERTY GROUP, L.P.

SIMON CP 2

 

as Issuers

 

SIMON PROPERTY GROUP, L.P.
 as Guarantor of ECP Notes
issued by Simon CP 2

 

[ARRANGER]

 

as Arranger

 

[ECP DEALER 1]
[ECP DEALER 2]
[ECP DEALER 3]

[USCP DEALER 1]
[USCP DEALER 2]

as ECP Dealers

as USCP Dealers

 

--------------------------------------------------------------------------------

 

DEALER AGREEMENT

relating to a $500,000,000

Global Commercial Paper Note Programme

 

--------------------------------------------------------------------------------

 

42

--------------------------------------------------------------------------------